         Case 1:14-cv-14176-ADB Document 597 Filed 10/27/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                BOSTON DIVISION

 STUDENTS FOR FAIR ADMISSIONS, INC.,
           Plaintiff,
      v.
                                                             Civil Action No. 1:14-cv-14176-ADB
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
           Defendant.


           NOTICE OF DEPOSITION DESIGNATIONS PLAYED IN COURT

       Plaintiff Students for Fair Admissions, Inc. (“SFFA”) files with this notice the script report

of deposition designations that were played by video on October 26, 2018.
       Case 1:14-cv-14176-ADB Document 597 Filed 10/27/18 Page 2 of 4



Dated: October 27, 2018           Respectfully submitted,


                                  /s/ Katherine L.I. Hacker
                                  Adam K. Mortara
                                  J. Scott McBride
                                  Krista J. Perry
                                  Bartlit Beck Herman Palenchar & Scott LLP
                                  54 West Hubbard Street, Suite 300
                                  Chicago, IL 60654
                                  312.494.4400
                                  adam.mortara@bartlit-beck.com
                                  scott.mcbride@bartlit-beck.com
                                  krista.perry@bartlit-beck.com

                                  John M. Hughes
                                  Katherine L.I. Hacker
                                  Meg E. Fasulo
                                  Bartlit Beck Herman Palenchar & Scott LLP
                                  1801 Wewatta Street, Suite 1200
                                  Denver, CO 80202
                                  303.592.3100
                                  john.hughes@bartlit-beck.com
                                  kat.hacker@bartlit-beck.com
                                  meg.fasulo@bartlit-beck.com

                                  William S. Consovoy
                                  Thomas R. McCarthy
                                  Michael H. Park
                                  J. Michael Connolly
                                  CONSOVOY MCCARTHY PARK PLLC
                                  3033 Wilson Boulevard, Suite 700
                                  Arlington, Virginia 22201
                                  703.243.9423
                                  will@consovoymccarthy.com
                                  tom@consovoymccarthy.com
                                  park@consovoymccarthy.com
                                  mike@consovoymccarthy.com
                                  Patrick Strawbridge BBO #678274
                                  CONSOVOY MCCARTHY PARK PLLC
                                  Ten Post Office Square
                                  8th Floor South PMB #706
                                  Boston, MA 02109
                                  617.227.0548
                                  patrick@consovoymccarthy.com




                                     2
Case 1:14-cv-14176-ADB Document 597 Filed 10/27/18 Page 3 of 4



                           Paul M. Sanford BBO #566318
                           BURNS & LEVINSON LLP
                           One Citizens Plaza, Suite 1100 Providence,
                           RI 02903
                           617.345.3000
                           psanford@burnslev.com
                           bcaldwell@burnslev.com

                           Attorneys for Plaintiff Students for Fair Admissions, Inc.




                               3
         Case 1:14-cv-14176-ADB Document 597 Filed 10/27/18 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on this 27th day of October, 2018.



                                                      /s/ Katherine L.I. Hacker




                                                  4
